Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9-12, 15, 18-19, 22, 25, 28, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PI (US 2007/0237254 A1).
1. A method for wireless communication at a base station in a wireless communication network, the method comprising: 
dividing each of a plurality of bandwidth parts of a total bandwidth into interlaces, each of the plurality of bandwidth parts comprising a plurality of tones, each of the interlaces comprising a respective number of interleaved tones of the plurality of tones (segmenting/dividing the bandwidth into a plurality of interlaces, each bandwidth/sub-band consists of about 128 tones, see figure 3); 
assigning each of a plurality of user equipment (UEs) a respective set of one or more interlaces within at least one bandwidth part of the plurality of bandwidth parts for multiplexing communication with the base station, wherein the interlaces associated 
communicating with each the plurality of UEs utilizing respective single carrier waveforms via the respective set of one or more interlaces (communicate information identifying both first and second combination of OFDM frequencies from base station to user handset 16, see figure 5). 
Regarding claim 2, PI discloses the total bandwidth comprises a set of frequencies above 52.6 gigahertz (The embodiment of the invention is described, by way of example only, in the context of a 20 MHz OFDM system. The embodiment may also be applied to other type of systems and systems with different bandwidth, see ¶ 0030). 
Regarding claim 3, PI discloses wherein the assigning each of the plurality of UEs the respective set of one or more interlaces further comprises: assigning a particular UE of the plurality of UEs two or more of the interlaces (one or more several interlaces may be allocated to one user, see 0031). 
PI discloses the spacing between respective interleaved tones of each of the interlaces is equal (each sub-band consists of about 128 tones, see figure 3). 
Regarding claim 9, PI discloses transmitting a respective indication of the respective set of one or more interlaces to each of the plurality of UEs (the resource allocation information is communicated to the intended user, see ¶ 0035). 
Regarding claim 10, PI discloses wherein the at least one bandwidth part associated with at least one of the sets of one or more interlaces comprises two or more contiguous bandwidth parts of the plurality of bandwidth parts (one or more sub-bands may also be allocated to one user, see ¶ 0031 and figure 3). 
Regarding claim 11, PI discloses a base station in a wireless communication network, comprising: a wireless transceiver for communicating with a plurality of user equipment (UEs) in the wireless communication network; a memory maintaining a total bandwidth utilized for communication with the plurality of UEs; and a processor communicatively coupled to the wireless transceiver and the memory, wherein the processor and the memory are configured to: 
divide each of a plurality of bandwidth parts of a total bandwidth into interlaces, each of the plurality of bandwidth parts comprising a plurality of tones, each of the interlaces comprising a respective number of interleaved tones of the plurality of tones 
assign each of a plurality of user equipment (UEs) a respective set of one or more interlaces within at least one bandwidth part of the plurality of bandwidth parts for multiplexing communication with the base station, wherein the interlaces associated with each of the sets of one or more interlaces are different (select first combination of OFDM frequencies for frequency diversity transmission between base station and user handset 14; select second combination of OFDM frequencies for frequency selectivity transmission in same OFDM symbol between base station and user handset 16, see figure 4); and 
communicate with each the plurality of UEs utilizing respective single carrier waveforms via the respective set of one or more interlaces (communicate information identifying both first and second combination of OFDM frequencies from base station to user handset 16, see figure 5).

Regarding claim 12, PI discloses wherein the assigning each of the plurality of UEs the respective set of one or more interlaces further comprises: assigning a particular UE of the plurality of UEs two or more of the interlaces (one or more several interlaces may be allocated to one user, see 0031).
Regarding claim 15, PI discloses the spacing between respective interleaved tones of each of the interlaces is equal (each sub-band consists of about 128 tones, see 
Regarding claim 18, PI discloses a base station in a wireless communication network, comprising: 
means for dividing each of a plurality of bandwidth parts of a total bandwidth into interlaces, each of the plurality of bandwidth parts comprising a plurality of tones, each of the interlaces comprising a respective number of interleaved tones of the plurality of tones (segmenting/dividing the bandwidth into a plurality of interlaces, each bandwidth/sub-band consists of about 128 tones, see figure 3); 
means for assigning each of a plurality of user equipment (UEs) a respective set of one or more interlaces within at least one bandwidth part of the plurality of bandwidth parts for multiplexing communication with the base station, wherein the interlaces associated with each of the sets of one or more interlaces are different (select first combination of OFDM frequencies for frequency diversity transmission between base station and user handset 14; select second combination of OFDM frequencies for frequency selectivity transmission in same OFDM symbol between base station and user handset 16, see figure 4); and 
means for communicating with each the plurality of UEs utilizing respective single carrier waveforms via the respective set of one or more interlaces (communicate information identifying both first and second combination of OFDM frequencies from base station to user handset 16, see figure 5).

PI discloses wherein the assigning each of the plurality of UEs the respective set of one or more interlaces further comprises: assigning a particular UE of the plurality of UEs two or more of the interlaces (one or more several interlaces may be allocated to one user, see 0031).
Regarding claim 22, PI discloses the spacing between respective interleaved tones of each of the interlaces is equal (each sub-band consists of about 128 tones, see figure 3).
Regarding claim 25, PI discloses an article of manufacture for use by a base station in a wireless communication network, the article comprising: a non-transitory computer-readable medium having stored therein instructions executable by one or more processors of the base station to: 
divide each of a plurality of bandwidth parts of a total bandwidth into interlaces, each of the plurality of bandwidth parts comprising a plurality of tones, each of the interlaces comprising a respective number of interleaved tones of the plurality of tones (segmenting/dividing the bandwidth into a plurality of interlaces, each bandwidth/sub-band consists of about 128 tones, see figure 3); 
assign each of a plurality of user equipment (UEs) a respective set of one or more interlaces within at least one bandwidth part of the plurality of bandwidth parts for multiplexing communication with the base station, wherein the interlaces associated with each of the sets of one or more interlaces are different (select first combination of OFDM frequencies for frequency diversity transmission between base station and user 
communicate with each the plurality of UEs utilizing respective single carrier waveforms via the respective set of one or more interlaces (communicate information identifying both first and second combination of OFDM frequencies from base station to user handset 16, see figure 5).
Regarding claim 28, PI discloses the spacing between respective interleaved tones of each of the interlaces is equal (each sub-band consists of about 128 tones, see figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8, 13-14, 17, 20-21, 24, 26-27, and 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over PI in view of YERRAMALLI et al. (US 2018/0124790 A1), hereinafter YERRAMALLI.
Regarding claims 4-5, 8, 13-14, 17, 20-21, 24, 26-27, and 30, PI fails to discloses assigning the particular UE of the plurality of UEs the two or more of the interlaces 
In the same field of endeavor, YERRAMALLI discloses that resource assignment manager 930 may pass allocation information 955 (e.g., information relating to first and second uplink resource allocations) via a transmitter (see ¶ 0119); and the interlaced waveform bandwidth region 325 may be divided into multiple interlaced waveform bandwidth regions 325, where a different subcarrier spacing may be used for different regions (see ¶ 0085).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate YERRAMALLI’s teaching in the system taught by PI in order to provide flexibility to allocating bandwidth and network resources at the serving node i.e. at the base station based on the current network’s resources availability. 

Claims 7, 16, 23, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over PI in view of DO et al. (US 2020/0059961 A1), hereinafter DO.
Regarding claims 7, 16, 23, 29, PI fails to disclose allocating a respective guard band between each of the plurality of bandwidth parts.
In the same field of endeavor, DO discloses that the subset of the plurality of channels comprises at least two adjacent channels from the plurality of channels, and transmitting the transmission in the subset of the plurality of bandwidth parts comprises 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate DO’s teaching of providing guard band between at least two adjacent bandwidth parts in the method taught by PI in order to combat intersymbol interference caused by frequency selective fading. 

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412